DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-7, 9-19, 22, and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
removing the high-voltage gate dielectric precursor layer from the first logic sub- region, wherein the first logic sub-region has a logic device configured to operate at a voltage smaller than that of another logic device of the second logic sub-region; 
wherein the plurality of logic sub-regions further comprises a third logic sub-region, a fourth logic sub-region, and a fifth logic sub-region; and wherein forming the stack of gate dielectric precursor layers comprises: P20173565US01 Serial No. 16/430,901 Page 3 
forming a first gate dielectric precursor layer on the substrate and covering the first, second, third, fourth, and fifth logic sub-regions; selectively removing the first gate dielectric precursor layer from the fourth logic sub-region without removing the first gate dielectric precursor layer from the first, second, third, and fifth logic sub-regions; 
forming a second gate dielectric precursor layer on the first gate dielectric precursor layer covering the first, second, third, and fifth logic sub-regions and on the substrate covering the fourth logic sub-region; selectively removing the first cate 
in claim 12:
wherein the logic region comprises a first logic sub-region, a second logic sub-region, a third logic sub-region, a fourth logic sub-region, and a fifth logic sub- region; 
forming a first gate dielectric precursor layer on the substrate and covering the first, second, third, fourth, and fifth logic sub-regions; 
selectively removing the first gate dielectric precursor layer from the second logic sub-region without removing the first gate dielectric precursor layer from the first, third, fourth, and fifth logic sub-regions; forming a second gate dielectric precursor layer on the first gate dielectric precursor layer covering the first, third, fourth, and fifth logic sub-regions and on the substrate covering the second logic sub-region; 
selectively removing the first gate dielectric precursor layer and the second gate dielectric precursor layer from the third logic sub-region; P20173565US01 Serial No. 16/430,901 Page 6 
forming a third gate dielectric precursor layer on the second gate dielectric precursor layer covering the first, second, fourth, and fifth logic sub-regions and on the substrate covering the third logic sub-region; 
selectively removing the first, second, and third gate dielectric precursor layers from the fourth logic sub-region and the fifth logic sub-region; and 

in claim 18:
removing the high-voltage gate dielectric precursor layer from the first logic sub- region; wherein a dielectric isolation structure between the first logic sub-region and the second logic sub-region has an asymmetric structure with a deeper groove relative to an upper surface of the substrate at a first upper corner of the dielectric isolation structure closer to the first logic sub-region than a groove relative to the upper surface of the substrate at a second upper corner of the dielectric isolation structure closer to the second logic sub-region; 
wherein the plurality of logic sub-regions further comprises a third logic sub-region, a fourth logic sub-region, and a fifth logic sub-region; and 
wherein forming the stack of gate dielectric precursor layers comprises: forming a first cate dielectric precursor laver over the substrate covering the first, second, third, fourth, and fifth logic sub-regions; 
selectively removing the first gate dielectric precursor layer from the fourth loqic sub-reqion without removing the first cate dielectric precursor laver from the first, second, third, and fifth logic sub-regions; 
forming a second gate dielectric precursor layer over the substrate covering the first, second, third, fourth, and fifth logic sub-regions; 
selectively removing the first gate dielectric precursor laver and the second cate dielectric precursor layer from the fifth logic sub-region; and 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826